Exhibit 10.4
A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN MADE WITH RESPECT TO PORTIONS OF
THE FOLLOWING DOCUMENT THAT ARE MARKED ‘[*CONFIDENTIAL*]'

[Execution]


AMENDMENT NO. 2 TO CREDIT AGREEMENT AND CONSENT
THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT AND CONSENT (this “Amendment No. 2”),
is entered into as of July 16, 2013, by and among the lenders identified on the
signature pages hereto (each individually, a “Lender” and collectively, the
“Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in such capacity, “Agent”),
DELEK REFINING, LTD., a Texas limited partnership (“Delek Refining” and,
together with any other Person that may from time to time become a party to the
Credit Agreement as a Borrower, individually each, a “Borrower and collectively,
“Borrowers”), DELEK REFINING, INC., a Delaware corporation (“Parent”) and DELEK
U.S. REFINING GP, LLC, a Texas limited liability company (“Delek GP” and,
together with Parent, individually each, a “Guarantor” and collectively,
“Guarantors”).


W I T N E S S E T H:


WHEREAS, Agent and Lenders have entered into financing arrangements with
Borrower and Guarantors pursuant to which Lenders have made loans and advances
and provided other financial accommodations to Borrower as set forth in the
Credit Agreement, dated February 23, 2010, among Agent, Lenders, Borrowers and
Parent, as amended by Amendment No. 1 to Credit Agreement, dated April 29, 2011,
among Agent, Lenders, Borrowers and Parent (as the same now exists and may
hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Credit Agreement”) and the other agreements,
documents and instruments referred to therein or any time executed in connection
therewith or related thereto, including this Amendment No. 2 (all of the
foregoing, together with the Credit Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Loan Documents”); and


WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders make
certain amendments to the Credit Agreement and provide certain consents
thereunder, and Agent and the Required Lenders party hereto are willing to make
such amendments and provide such consents, subject to the terms and conditions
contained herein.


NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.DEFINITIONS AND CONSTRUCTION.
1.1    Additional Definitions. As used herein, the following terms shall have
the meanings given to them below and the Credit Agreement and the other Loan
Documents are hereby amended to include, in addition and not in limitation, the
following definitions:
(a)    “Amendment No. 2” means Amendment No. 2 to Credit Agreement and Consent,
dated July 16, 2013, by and among Agent, the Required Lenders party thereto,
Borrowers and Guarantors,



--------------------------------------------------------------------------------




as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
(b)    “Amendment No. 2 Effective Date” means the date on which each of the
conditions precedent set forth in Section 4 of Amendment No. 2 shall have been
satisfied or waived in accordance with the terms of Amendment No. 2.
(c)    “Delek Logistics” means Delek Logistics Partners, LP, a Delaware limited
partnership.
(d)    [*CONFIDENTIAL*]
(e)    “Reference Period” means any period of twelve (12) consecutive fiscal
months.
(f)    “Special Asset Disposition Capital Expenditures” means in the aggregate,
with respect to both the Tyler Tanks Disposition and the Tyler Terminal
Disposition, $5,620.77 multiplied by the number of days from and including the
first day of the applicable Reference Period through the day prior to the
Special Asset Disposition Date with respect to the Tyler Tanks Disposition and
the Tyler Terminal Disposition.
(g)    “Special Asset Disposition Date” means the date on which any Special
Asset Disposition is consummated.
(h)    “Special Asset Disposition Documents” means, collectively, the Tyler
Tanks Disposition Documents , the Tyler Terminal Disposition Documents and the
WTG-Tyler Disposition Documents; each sometimes referred to individually as a
“Special Asset Disposition Documents”.
(i)    “Special Asset Disposition EBITDA” means, (a) for the Tyler Tanks
Disposition, $9,983.36 multiplied by the number of days from and including the
first day of the applicable Reference Period through the day prior to its
Special Asset Disposition Date, (b) for the Tyler Terminal Disposition,
$16,102.60 multiplied by the number of days from and including the first day of
the applicable Reference Period through the day prior to its Special Asset
Disposition Date and (c) for the WTG-Tyler Disposition, $0.0 with respect to any
fiscal period.
(j)    “Special Asset Disposition Dividends” means dividends paid by Parent to
its shareholders solely with proceeds of the Special Asset Dispositions.
(k)    “Special Asset Dispositions” means, collectively, the Tyler Tanks
Disposition, the Tyler Terminal Disposition and the WTG-Tyler Disposition; each
sometimes referred to individually as a “Special Asset Disposition”.
(l)    “Tyler Tanks Assets” means, generally, certain of Borrowers' storage
tanks located at Borrower's refinery in Tyler, Texas, together with certain
related assets, as more particularly described in the Tyler Tanks Disposition
Documents.
(m)    “Tyler Tanks Disposition” means the sale of the Tyler Tanks Assets
pursuant to and in accordance with the terms of the Tyler Tanks Disposition
Documents.
(n)    “Tyler Tanks Disposition Documents” means the asset purchase agreement to
be entered into by and between one or more of the Borrowers, as seller(s), and
Delek Logistics and/or one or

2







--------------------------------------------------------------------------------




more of Delek Logistics' subsidiaries, as purchaser(s) of the Tyler Tanks
Assets, together with all agreements, documents and instruments executed and/or
delivered in connection therewith or in furtherance thereof, each of which
shall, in form and substance reasonably satisfactory to Agent, contain economic
terms substantially consistent with or better than those described in the
financial due diligence, projections, and other materials with respect thereto
provided by Borrower to Agent.
(o)    “Tyler Terminal Assets” means, generally, the refined products terminal
located at Borrower's refinery in Tyler, Texas, consisting of a truck loading
rack with multiple loading bays supplied by pipeline from storage tanks located
at Borrowers' refinery located in Tyler, Texas, together with certain related
assets, as ultimately and more particularly described in the Tyler Terminal
Disposition Documents.
(p)    “Tyler Terminal Disposition” means the sale of the Tyler Terminal Assets
pursuant to and in accordance with the terms of the Tyler Terminal Disposition
Documents.
(q)    “Tyler Terminal Disposition Documents” means the asset purchase agreement
to be entered into by and between one or more of the Borrowers, as seller(s),
and Delek Logistics and/or one or more of Delek Logistics' subsidiaries, as
purchaser(s) of the Tyler Terminal Assets, together with all agreements,
documents and instruments executed and/or delivered in connection therewith or
in furtherance thereof, each of which shall, in form and substance reasonably
satisfactory to Agent, contain economic terms substantially consistent with or
better than those described in the financial due diligence, projections, and
other materials with respect thereto provided by Borrower to Agent.
(r)    “WTG-Tyler Assets” means that storage tank presently anticipated to be
constructed in the general vicinity of Borrower's refinery located in Tyler,
Texas, together with certain related assets, as ultimately and more particularly
described in the WTG-Tyler Disposition Documents.
(s)    “WTG-Tyler Disposition” means the sale of the WTG-Tyler Assets pursuant
to and in accordance with the terms of the WTG-Tyler Disposition Documents.
(t)    “WTG-Tyler Disposition Documents” means the asset purchase agreement to
be entered into by and between one or more of the Borrowers, as seller(s), and
Delek Logistics and/or one or more of Delek Logistics' subsidiaries, as
purchaser(s) of the WTG-Tyler Assets, together with all agreements, documents
and instruments executed and/or delivered in connection therewith or in
furtherance thereof, each of which shall, in form and substance reasonably
satisfactory to Agent, contain economic terms substantially consistent with or
better than those described in the financial due diligence, projections, and
other materials with respect thereto provided by Borrower to Agent.
1.2    Amendment to Definitions.
(a)    The definition of “Capital Expenditures” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:
“ ‘Capital Expenditures’ means, with respect to any period, the additions to
property, plant and equipment and other expenditures of Parent, Borrowers or any
of their respective Subsidiaries that are (or would be) set forth on a
consolidated statement of cash flows of the Borrowers or Parent for such period
prepared in accordance with GAAP as capital expenditures; provided, however,
that (a) expenditures for or in respect of a

3







--------------------------------------------------------------------------------




Permitted Acquisition shall not constitute Capital Expenditures, and (b) Capital
Expenditures shall not include Special Asset Disposition Capital Expenditures.”
(b)    The definition of “EBITDA” set forth in Schedule 1.1 to the Credit
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:
“ ‘EBITDA’ means, with respect to any fiscal period, Parent’s consolidated net
earnings (or loss), minus extraordinary gains (including gains resulting from
the Special Asset Disposition), the positive amount, if any, of Special Asset
Disposition EBITDA, other non-cash gains and interest income, plus non-cash
extraordinary losses (including losses resulting from the Special Asset
Disposition), other non-cash expenses or losses, Interest Expense, income taxes,
and depreciation and amortization for such period, in each case, determined on a
consolidated basis in accordance with GAAP. For the purposes of calculating
EBITDA for any Reference Period, if at any time during such Reference Period
(and after the Closing Date), Parent or any of its Subsidiaries shall have made
a Permitted Acquisition, EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to such Permitted Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the SEC)
or in such other manner acceptable to Agent as if any such Permitted Acquisition
or adjustment occurred on the first (1st) day of such Reference Period.”
(c)    The definition of “Fixed Charges” set forth in Schedule 1.1 to the Credit
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:
“ ‘Fixed Charges’ means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense paid in cash during such period
(other than Interest Expense paid in cash with respect to Permitted Subordinated
Indebtedness), (b) principal payments in respect of Indebtedness (other than
Permitted Subordinated Indebtedness and Hedge Agreements) that are required to
be paid during such period to the extent accompanied by a permanent reduction of
commitments thereunder, other than any prepayments of obligations under the
Existing Credit Facility in connection with the closing and funding of
Obligations under the Agreement, (c) all Restricted Junior Payments paid in cash
during such period (other than the Special Asset Disposition Dividends), and (d)
the amount, if any, by which the obligations owing from Lion to Loan Parties in
connection with intercompany loans permitted under clause (e) of the definition
of “Permitted Intercompany Advances” and Letters of Credit issued for the
benefit of creditors of Lion and/or in support of certain insurance and workers
compensation or other obligations in respect of its business exceeds the then
aggregate amount of Loans available to be made and Letters of Credit available
to be issued under the following components of the Borrowing Base (without
giving effect to the Maximum Credit): (i) clauses (a) and (c) of the definition
of Borrowing Base, (ii) the portion of clause (d) of the definition of Borrowing
Base attributable to Purchased Lion Accounts and (iii) the portion of clause (h)
of the definition of Borrowing Base attributable to Standby Letters of Credit
issued to support the purchase of Petroleum Inventory of Lion.”

4







--------------------------------------------------------------------------------




(d)    The definition of “Permitted Dispositions” set forth in Schedule 1.1 to
the Credit Agreement is hereby amended by deleting clause (o) thereof in its
entirety and replacing it with the following:
“(o) dispositions of (i) assets (other than Accounts, intellectual property,
licenses, Equity Interests of Subsidiaries of Borrowers, or Material Contracts)
not otherwise permitted in clauses (a) through (m) above so long as made at fair
market value and the aggregate fair market value of all assets disposed of in
all such dispositions since the Closing Date (including the proposed
disposition) would not exceed $1,000,000 in any fiscal year of Parent and its
Subsidiaries and (ii) the Special Asset Dispositions.”
(e)    The definition of “Permitted Liens” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended by deleting “and” at the end of clause (n)
thereof, deleting the period at the end of clause (n) thereof and replacing the
same with “,and” and adding the following clause (o):
“(o) any Liens in the form of easements, leases, rights of way, or similar
access or use rights related to the transactions under the Special Asset
Disposition Documents, to the extent expressly contemplated thereby.”
1.3    Amendment to Section 6.13 (Transactions with Affiliates). Subsection
6.13(d) is hereby deleted in its entirety and replacing it with the following:
“transactions permitted by Section 6.3, Section 6.7, Section 6.9, Section 6.10,
any Permitted Intercompany Advance, any Special Asset Disposition, and any
unsecured guarantees of the Term Loan Financing,”
1.4    Construction. Capitalized terms used in this Amendment No. 2 and not
specifically defined herein shall have the meanings specified in the Credit
Agreement.
2.    CONSENT TO PAYMENT OF SPECIAL ASSET DISPOSITION DIVIDENDS. Notwithstanding
anything to the contrary set forth in the Credit Agreement or any of the other
Loan Documents, Agent and the Lenders party hereto hereby consent to the payment
by Parent to its shareholders of the Special Asset Disposition Dividends;
provided, that, (a) the aggregate amount of all Special Asset Disposition
Dividends shall not exceed the net cash proceeds of the Special Asset
Dispositions, (b) on or before the date of the payment of any Special Asset
Disposition Dividends, Agent shall have received financial due diligence in form
and substance satisfactory to Agent, which shall include a true, correct and
complete copy of a fairness opinion with respect to the Special Asset
Dispositions, as provided to Borrowers or its Affiliates; (c) on or before the
date of the payment of any Special Asset Disposition Dividends, Agent shall have
received, in form and substance satisfactory to Agent, true, correct and
complete copies of the Special Asset Disposition Documents, (d) on or before the
date of the payment of any Special Asset Disposition Dividends, Agent shall have
received, in form and substance satisfactory to Agent, the calculation of the
Fixed Charge Coverage Ratio on a pro forma basis for the twelve (12) consecutive
month period ended as of the most recently available financial statements
delivered by Borrowers to the Agent, (e) as of the payment of any Special Asset
Disposition Dividends and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing or result therefrom, (f)
as of the payment of any Special Asset Disposition Dividends with respect to the
Tyler Tanks Disposition of the Tyler Terminal Disposition, and after giving
effect thereto, the conditions set forth in Section 6.9(d) of the Credit
Agreement shall be satisfied, and (g) all Special Asset Disposition Dividends
shall be paid on or before thirty(30) days following the applicable Special
Asset Disposition Date.

5







--------------------------------------------------------------------------------




3.    [*CONFIDENTIAL*]
4.    REPRESENTATIONS, WARRANTIES AND COVENANTS.
Each Borrower and Guarantor, jointly and severally, represents, warrants and
covenants with and to Agent and Lenders as follows, which representations,
warranties and covenants are continuing and shall survive the execution and
delivery hereof, and the truth and accuracy of, or compliance with each,
together with the representations, warranties and covenants in the other Loan
Documents, being a continuing condition of the making of Loans by Lenders to
Borrowers:
4.1    this Amendment No. 2 has been duly authorized, executed and delivered by
all necessary action on the part of each Borrower and Guarantor and, if
necessary, their respective stockholders or members and is in full force and
effect as of the date hereof, and the agreements and obligations of each
Borrower and Guarantor contained herein constitute legal, valid and binding
obligations of each Borrower and Guarantor, enforceable in accordance with their
respective terms;
4.2    all of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents, each as amended hereby, are true and
correct in all material respects on and as of the date hereof as if made on the
date hereof, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct in all material respects as of such date;
4.3    all necessary actions and proceedings required by the Loan Documents in
connection with this Amendment No. 2 and the transactions contemplated hereby
have been duly and validly taken in accordance with the terms hereof, and all
required consents hereto under any agreement, document or instrument to which
each Borrower and Guarantor is a party, and all applicable consents or approvals
of Governmental Authorities, have been obtained;
4.4    neither the execution and delivery of this Amendment No. 2, nor the
consummation of the transactions contemplated hereby (including, without
limitation, the execution and delivery by the parties thereto of the Special
Asset Disposition Documents and the consummation of the transactions
contemplated herby and thereby), nor compliance with the provisions hereof or
thereof: (i) shall result in the creation or imposition of any lien, claim,
charge or encumbrance upon any of the Collateral, except in favor of Agent;
(ii) has violated or shall violate any law or regulation or any order or decree
of any court or Governmental Authority in any material respect; (iii) does, or
shall conflict with or result in the breach of, or constitute a default in any
respect under any material mortgage, deed of trust, security agreement,
agreement or instrument to which any Borrower or Guarantor is a party or may be
bound; (iv) shall violate any provision of the Certificate of Incorporation or
Certificate of Formation, as applicable, or By-Laws or Limited Liability Company
Agreement, as applicable, of any Borrower or Guarantor; and
4.5    as of the date of this Amendment No. 2, and after giving effect hereto,
no Default or Event of Default exists or has occurred and is continuing.
(a)    CONDITIONS PRECEDENT.
This Amendment No. 2 shall be effective as of the date hereof, but only upon the
satisfaction of each of the following conditions precedent, in a manner
satisfactory to Agent:
4.6    Agent shall have received this Amendment No. 2, duly authorized, executed
and delivered by Borrowers, Guarantors and Required Lenders not later than July
31, 2013;

6







--------------------------------------------------------------------------------




4.7    Other than with respect to the acknowledgment set forth in Section 3
hereof, Agent shall have received all financial information, projections,
budgets, business plans, cash flows and such other information as Agent shall
request from time to time, including (a) projected monthly balance sheets,
income statements, statements of cash flows and availability of Borrowers
(giving effect to the receipt of the proceeds of the Special Asset Dispositions
and the payment of the Special Asset Disposition Dividends) for the period
through first anniversary of date hereof, (b) projected annual balance sheets,
income statements, statements of cash flows and availability of Borrowers
(giving effect to the receipt of the proceeds of the Special Asset Dispositions
and the payment of the Special Asset Disposition Dividends) through the end of
the 2014 fiscal year, in each case as to the projections described in clauses
(a) and (b), with the results and assumptions set forth in all of such
projections in form and substance satisfactory to Agent, and (c) the calculation
of the Fixed Charge Coverage Ratio for the twelve (12) consecutive month period
ended as of May 31, 2013, on a pro forma basis;
4.8    Agent shall have received, in form and substance satisfactory to Agent, a
true and correct copy of any consent, waiver or approval to or of this Amendment
No. 2, which any Borrower or Guarantor is required to obtain from any other
Person;
4.9    as of the date of this Amendment No. 2, after giving effect hereto, no
Default or Event of Default shall exist or shall have occurred and be
continuing; and
4.10    [*CONFIDENTIAL*]
(a)    RELEASE OF AGENT/LENDERS. By execution of this Amendment No. 2, each
Borrower, each Guarantor and Holdings (herein, “Obligors”), for itself and its
successors, assigns, parents, subsidiaries, affiliates, predecessors, employees
and agents jointly and severally hereby acknowledges and confirms that they do
not have any offsets, defenses, rights of recoupment or claims of any kind or
nature against any Agent-Related Persons or any Lender-Related Persons, whether
asserted or unasserted arising from or in any way relating to the Credit
Agreement, as amended by this Amendment No. 2, or the Obligations. To the extent
that Obligors may have such offsets, defenses, rights of recoupment or claims,
each of Obligors, for itself and its successors, assigns, parents, subsidiaries,
affiliates, predecessors, employees and agents, as applicable, jointly and
severally, release and forever discharge the Agent-Related Persons and the
Lender-Related Persons and any of their predecessors in interest, subsidiaries,
shareholders, successors and assigns, both present and former (collectively the
“Released Persons”), of and from any and all manner of action and actions, cause
and causes of action, suits, debts, controversies, damages, judgments,
executions, claims and demands whatsoever, asserted or unasserted, in law or in
equity which Obligors ever had, now have or which any of Obligors’ successors,
assigns, parents, subsidiaries, affiliates, predecessors, employees or agents,
as applicable, both present and former, ever had or now has, upon or by reason
of any manner, cause, causes or thing whatsoever, including, without limitation,
any presently existing claim or defense whether or not presently suspected,
contemplated or anticipated against any of the Released Persons arising from or
in any way connected to the Loan Documents, as amended, if applicable, or the
Obligations.
(b)    GENERAL PROVISIONS.
4.11    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
4.12    Effect of this Amendment No. 2; Entire Agreement. Except as modified
pursuant hereto, no other changes or modifications to the Credit Agreement and
the other Loan Documents are intended or

7







--------------------------------------------------------------------------------




implied, and except as set forth in Section 2 hereof, no consents are intended
or implied, and in all other respects the Credit Agreement and the other Loan
Documents are hereby specifically ratified, restated and confirmed by all
parties hereto as of the date hereto. This Amendment No. 2 represents the entire
agreement and understanding concerning the subject matter hereof between the
parties hereto and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. To the extent of any conflict between the terms of this
Amendment No. 2 and the other Loan Documents, the terms of this Amendment No. 2
shall control. The Credit Agreement and this Amendment No. 2 shall be read and
construed as one agreement.
4.13    Governing Law. The validity, interpretation and enforcement of this
Amendment No. 2 whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York, but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.
4.14    Binding Effect. This Amendment No. 2 shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
4.15    Counterparts; Electronic Execution. This Amendment No. 2 may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Amendment No. 2 by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment No.
2. Any party delivering an executed counterpart of this Amendment No. 2 by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Amendment No. 2 but the failure to deliver
an original executed counterpart shall not affect the validity, enforceability,
and binding effect of this Amendment No. 2. The foregoing shall apply to each
other Loan Document mutatis mutandis.
[SIGNATURE PAGES FOLLOW]



8







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed and delivered as of the date first above written.




BORROWER:


DELEK REFINING, LTD.,
a Texas limited partnership


By: DELEK U.S. REFINING GP, LLC, its General Partner


By:     /s/ Danny Norris            


Title:    Vice President, Finance            


By:     /s/ Andrew L. Schwarcz        


Title:    Vice President                




GUARANTORS:


DELEK REFINING, INC.,
a Delaware corporation


By:     /s/ Danny Norris            


Title:    Vice President, Finance            


By:     /s/ Andrew L. Schwarcz        


Title:    Vice President                




DELEK U.S. REFINING GP, LLC,
a Texas limited liability company


By:     /s/ Danny Norris            


Title:    Vice President, Finance            


By:     /s/ Andrew L. Schwarcz        


Title:    Vice President                


[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------








[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




ACKNOWLEDGED:


DELEK US HOLDINGS, INC.,
a Delaware corporation


By:     /s/ Danny Norris            


Title:    Vice President, Finance            


By:     /s/ Andrew L. Schwarcz        


Title:    Vice President                




LION OIL COMPANY,
an Arkansas corporation


By:     /s/ Danny Norris            


Title:    Vice President, Finance            


By:     /s/ Andrew L. Schwarcz        


Title:    Vice President                




















[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------




[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent, Co-Collateral Agent and as a
Lender


By:     /s/ William M. Plough            


Title:    Vice President                





































--------------------------------------------------------------------------------








[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




BANK OF AMERICA, N.A.,
as Co-Collateral Agent, Co-Syndication Agent and a Lender


By:     /s/ Mark Porter            


Title:    Senior Vice President            





























--------------------------------------------------------------------------------




[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




REGIONS BANK,
as Documentation Agent and a Lender


By:     /s/ John Thomas            


Title:    Vice President                







--------------------------------------------------------------------------------




[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




SUNTRUST BANK,
as Co-Syndication Agent and a Lender


By:     /s/ Christopher M. Waterstreet        


Title:    Vice President                





